18-2389
   Meihua v. Barr
                                                                          BIA
                                                                    Loprest, IJ
                                                                  A087 403 415
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 18th day of September, two thousand twenty.

   PRESENT:
            ROSEMARY S. POOLER,
            RICHARD J. SULLIVAN,
            STEVEN J. MENASHI,
                 Circuit Judges.
   _____________________________________

   NI MEIHUA,
            Petitioner,

                    v.                                  18-2389
                                                        NAC
   WILLIAM P. BARR, UNITED STATES
   ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                  John S. Yong, New York, NY.

   FOR RESPONDENT:                  Joseph H. Hunt, Assistant Attorney
                                    General; Jonathan Robbins, Senior
                                    Litigation Counsel; D. Nicholas
                                    Harling, Trial Attorney, Office of
                                    Immigration   Litigation,   United
                            States   Department      of      Justice,
                            Washington, DC.

    UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

AND DECREED that this petition for review of a decision of

the Board of Immigration Appeals (“BIA”) is DENIED.

    Petitioner   Meihua   Ni, 1 a   native   and   citizen    of   the

People’s Republic of China, seeks review of a July 23, 2018

decision of the BIA affirming an August 17, 2017 decision of

an Immigration Judge (“IJ”) denying her asylum application. 2

In re Ni Meihua, No. A087 403 415 (B.I.A. Jul. 23, 2018),

aff’g No. A087 403 415 (Immig. Ct. N.Y. City Aug. 17, 2017).

We assume the parties’ familiarity with the underlying facts

and procedural history.

    “Where, as here, the BIA adopts the IJ’s reasoning and

offers additional commentary, we review the decision of the

IJ as supplemented by the BIA.”       Wala v. Mukasey, 511 F.3d
102, 105 (2d Cir. 2007).    The applicable standards of review

are well established. “We review the BIA’s legal conclusions

de novo, and its factual findings . . . under the substantial


1 Petitioner’s name, Meihua Ni, is transposed in the agency’s
decisions as Ni Meihua. We refer to her in this order as “Ni.”
2Ni also applied for withholding of removal and relief under the
Convention Against Torture, but did not appeal those denials to
the BIA, nor does she challenge them in the present petition.
                                2
evidence standard.”          Y.C. v. Holder, 741 F.3d 324, 332 (2d

Cir.    2013)    (internal    quotation         marks     omitted);       see   also

8 U.S.C. § 1252(b)(4)(B).

       Absent    past    persecution,       a       noncitizen    may    establish

eligibility for asylum by demonstrating a well-founded fear

of   future     persecution.         See        8    C.F.R.     § 1208.13(b)(2);

Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

To   do   so,    an     applicant    must       show    either     a    reasonable

possibility that she will be singled out for persecution or

that the country of removal has a pattern or practice of

persecuting similarly situated individuals.                        See 8 C.F.R.

§ 1208.13(b)(2)(iii); In re A-M-, 23 I. & N. Dec. 737, 741

(B.I.A. 2005) (explaining that a pattern or practice of

persecution is the “systemic or pervasive” persecution of a

group).

       The agency reasonably found that Ni did not show that

she will be targeted for persecution.                     First, she did not

provide any evidence that Chinese authorities were aware of

her religious practice in the United States.                       See Hongsheng

Leng v. Mukasey, 528 F.3d 135, 138 (2d Cir. 2008) (“[T]o

establish       eligibility    for     relief          based     exclusively      on

activities      undertaken    after     [her]         arrival    in     the   United

                                       3
States, an alien must make some showing that authorities in

[her] country of nationality are (1) aware of [her] activities

or (2) likely to become aware of [her] activities.”). Second,

the agency reasonably afforded minimal weight to the unsworn

letters from Ni’s relatives in China stating that the police

sought to arrest her for distributing religious materials in

2011.   See Y.C., 741 F.3d at 334 (deferring to agency’s

decision   to   give   little   weight   to   unsworn   letter   from

applicant’s spouse in China that alleged authorities were

looking for the applicant).      Those letters lacked detail to

substantiate the claim that police still sought to arrest Ni.

Thus, given the “absence of solid support in the record” that

Chinese authorities will target Ni for her Christian practice

in this country or for her distribution of religious materials

in China in 2011, her “fear is speculative at best.”             Jian

Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005).

    The agency also reasonably concluded that Ni did not show

a pattern or practice of persecution in Fujian Province of

Christians, like Ni, who do not hold positions of prominence

or high visibility within their congregations.           The agency

relied on the State Department’s 2015 International Religious

Freedom Report, which states that approximately 45 million

                                  4
Christians practice in unregistered churches in China, and

authorities in some areas allow unregistered churches to hold

services, although authorities in other areas target and

close such churches.           The report does not identify Fujian

Province as an area where Christians are targeted.                    Given the

large     number    of    Christians       practicing     in    unregistered

churches, the fact that restrictions on their activities vary

by region, and the lack of evidence that Christians in Fujian

Province face heightened restrictions, the agency did not err

in determining that Ni did not establish a pattern or practice

of persecution of similarly situated Christians. See 8 C.F.R.

§ 1208.13(b)(2)(iii); Santoso v. Holder, 580 F.3d 110, 112 &

n.1 (2d Cir. 2009) (upholding denial of pattern or practice

claim     where    evidence     reflected      that     violence      was   not

nationwide and that Catholics in many parts of Indonesia were

free to practice their faith); Jian Hui Shao v. Mukasey, 546
F.3d 138, 149, 169–70 (2d Cir. 2008) (finding no error in

requiring     locality-specific            evidence   where     the     record

reflects that conditions vary by region).

    Ni’s appellate arguments are unavailing.                     First, she

urges us to take administrative notice of the 2018 Religious

Freedom     Report,      but   that   report     is   not      part    of   the

                                       5
administrative record and was not considered by the agency.

See 8 U.S.C. § 1252(b)(4)(A) (limiting judicial review to

“the administrative record on which the order of removal is

based”). Moreover, even if the report were to be considered,

it   nowhere   identifies   “extraordinary   and   compelling

circumstances” giving rise to a well-founded fear of future

persecution. Xiao Xing Ni v. Gonzales, 494 F.3d 260, 269 (2d

Cir. 2007); see 8 C.F.R. § 1003.2(c).    To the contrary, the

2018 report merely notes the one-day detention of a Catholic

bishop and a surprise inspection of a kindergarten operated

by an unregistered church in Fujian Province — neither of

which amounts to widespread targeting of Christians in the

area.

     Second, Ni cites the 2010 Religious Freedom Report (which

was before the agency) as evidence of local targeting of

Christians in Fujian Province.    But that report identified

only interference with the funeral of a Catholic bishop and

the detention of Catholic priests in Fujian Province, not the

targeting of individual Christians, like Ni, who do not hold

leadership positions.   Thus, even in light of this report,

the agency did not err in finding that Ni had not established

“systemic or pervasive” persecution of similarly situated

                              6
Christians sufficient to demonstrate a pattern or practice of

persecution.     In re A-M-, 23 I. & N. Dec. at 741; 8 C.F.R.

§ 1208.13(b)(2)(iii).

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe,
                              Clerk of Court




                               7